ICJ_017_MinquiersEcrehos_FRA_GBR_1952-01-15_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS
ET ORDONNANCES

1952

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES MINQUIERS
ET DES ECREHOUS

(ROYAUME-UNI / FRANCE)
ORDONNANCE DU 15 JANVIER 1952

1952

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE MINQUIERS
AND ECREHOS CASE

(UNITED KINGDOM / FRANCE)
ORDER OF JANUARY 15th, 1952
La présente ordonnance doit être citée comme suit :

« Affaire des Minquiers et des Écréhous,
Ordonnance du 15 janvier 1952: .C.I. J. Recueil 1952, p. 4.»

This Order should be cited as follows :

“The Minquiers and Ecrehos case,
Order of January 15th, 1952: I.C.J. Reports 1952, p. 4.”

 

Ne de vente: 76
Sales number

 

 

 
15 JANVIER 1952

ORDONNANCE

AFFAIRE DES MINQUIERS ET DES ÉCRÉHOUS
(ROYAUME-UNI /FRANCE)

THE MINQUIERS AND ECREHOS CASE
(UNITED KINGDOM /FRANCE)

JANUARY 15th, 1952

 

ORDER
1952
Le 15 janvier
Rôle général
n° 17

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1952

15 janvier 1952

AFFAIRE DES MINQUIERS
ET DES ECREHOUS
(ROYAUME-UNI / FRANCE)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice, faisant
fonction de Président en la présente affaire,

vu les articles 4o et 48 du Statut de la Cour,
vu les articles 32 et 37 du Réglement de la Cour ;

Considérant que, par une lettre datée du 5 décembre 1951 et
enregistrée au Greffe de la Cour le 6 décembre 1951, l’ambassadeur
de Grande-Bretagne aux Pays-Bas a transmis au Greffe de la Cour
une copie certifiée conforme d’un compromis entre le Gouverne-
ment du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord
et le Gouvernement de la République française, signé à Londres
le 29 décembre 1950, aux termes duquel la Cour est priée de déter-
miner si la souveraineté sur les îlots et rochers des groupes des
Minquiers, d’une part, et des Écréhous, d’autre part, dans la
mesure où ces îlots et rochers sont susceptibles d’appropriation,
appartient au Royaume-Uni ou à la République française ;

Considérant que ledit compromis, entré en vigueur le 24 sep-
tembre 1951 par l'échange à Paris des instruments de ratification,
énonce qu'il pourra être notifié à la Cour, conformément à l’arti-
cle 40 du Statut de la Cour, par l’une ou l’autre des Parties
contractantes ;

Considérant que, par sa lettre précitée du 5 décembre 1951,
l'ambassadeur de Grande-Bretagne aux Pays-Bas a notifié au
Greffe de la Cour la désignation, comme agent du Gouvernement
du Royaume-Uni, de M. R. S. B. Best, troisième conseiller juridique
au ministère des Affaires étrangères ;

4
5 ORDONNANCE DU 15 I 52 (MINQUIERS ET ECREHOUS)

Considérant que, par lettre du 7 décembre 1951, le dépôt du
compromis au Greffe a été dûment notifié au Gouvernement de
la République française ;

Considérant que, par lettre du 2 janvier 1952, l'ambassadeur
de France aux Pays-Bas a notifié la désignation de M. le professeur
André Gros comme agent du Gouvernement de la République
francaise ;

Considérant que, dans son article II, le compromis fait état d’un
accord des Parties selon lequel, sans préjuger en rien de la charge
de la preuve, les Parties contractantes sont convenues, se référant
à l’article 37 du Règlement de la Cour, que la procédure écrite
consisterait en :

1) un mémoire du Royaume-Uni devant être soumis à la Cour
dans les trois mois qui suivront la notification du compromis ;

2) un contre-mémoire français devant être soumis dans les trois
mois qui suivront la remise du mémoire du Royaume-Uni ;

3) une réplique du Royaume-Uni, suivie d’une duplique de la
France, devant être soumises l’une et l’autre dans un délai à fixer
par la Cour ;

Considérant que les Parties, consultées aux termes de l’article 37
du Règlement de la Cour, ont fait savoir qu’elles s’en tenaient
aux propositions ci-dessus ;

Considérant que rien ne s'oppose à donner suite aux propositions
ainsi formulées par les Parties ;

Fixe la date d’expiration du délai pour le dépôt du mémoire du
Gouvernement du Royaume-Uni au 6 mars 1952, et pour le dépôt
du contre-mémoire du Gouvernement de la République française
au 6 juin 1952;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le quinze janvier mil neuf cent
cinquante-deux, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord et au Gouvernement de la République française.

Le Vice-Président de la Cour,
(Signé) J. G. GUERRERO.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
